Having carefully considered the petition of the defendant in error for a rehearing in this cause, we are satisfied that the former opinion herein is correct, and the petition for rehearing is therefore denied. However, we are of the opinion that said cause should be remanded, with directions to the trial court to enter judgment in favor of the plaintiffs in error and against said defendant in error, canceling the contract between E.E. Evans and the defendant in error, and that a proper accounting be had between the parties hereto, and judgment rendered in favor of the plaintiffs in error and against the defendant in error for the sum or sums of money received by the defendant in error from the sale of oil or gas from the premises involved, less the actual necessary expenses by him incurred in producing and marketing said oil or gas, and less the fair and reasonable value of any equipment necessary to remain in or about the wells on said premises. And it is so ordered.